Bboyles, P. J.
1. The facts of the ease do not show that the trial judge abused his discretion in calling it out of its regular order on the calendar, it appearing that it was called on the day' on which it was assigned for trial.
2. In a suit where the petition alleges that the defendant is a partnership, and_ there is no special plea of no partnership, it is not ineumbent upon the plaintiff to prove the fact of partnership. Civil Code (1910), § 3166. ’
(a) A plea which merely “denies” that paragraph of the petition which alleges the fact of partnership is insufficient as a plea of no partnership. Crockett v. Garrard, 4 Ga. App. 360 (2 d) (61 S. E. 552).
3. The verdict.was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Jenkins and Bloodworth, JJ., concur.

Complaint; from Liberty superior court—Judge Sheppard. March 24, 1917.
O. G. Darsey, for plaintiffs in error.
Ben. A. Way, 8. B. Brewton, contra.